



Exhibit 10.64


INTELSAT S.A.
2013 EQUITY INCENTIVE PLAN
EMPLOYEE NONQUALIFIED
OPTION AWARD AGREEMENT
THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), is entered into as
of December 15, 2015 (the “Date of Grant”), by and between Intelsat S.A., a
société anonyme organized under the laws of Luxembourg (the “Company”), and
STEPHEN ROBERT SPENGLER (the “Participant”).
WHEREAS, the Company has adopted the Intelsat S.A. 2013 Equity Incentive Plan,
as amended (the “Plan”), pursuant to which Options may be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Option provided for herein to the Participant,
subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:




1.                  Grant of Option.
 
(a)                Grant. The Company hereby grants to the Participant an Option
(the “Option”) to purchase 150,000 shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Option is not intended to
qualify as an Incentive Stock Option.  The Exercise Price shall be $3.77 per
Option Share.
 
(b)               Incorporation by Reference. The provisions of the Plan are
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.  The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.
2.                  Vesting.  Except as may otherwise be provided herein,
subject to the Participant’s continued employment with the Company or an
Affiliate, the Option shall become vested and exercisable with respect to 50% of
the Option Shares on each of the first two anniversaries of the Date of Grant
(each such date, a “Vesting Date”), such that the Option shall be fully vested
on the second anniversary of the Date of Grant.  Any fractional Option Shares
resulting from the application of the vesting schedule shall be aggregated and
the Option Shares resulting from such aggregation shall vest on the final
Vesting Date. 
 
3.                  Termination of Employment. 
 
(a)                If, on or prior to an applicable Vesting Date, the
Participant’s employment with the Company and its Affiliates is terminated (A)
by the Company or its Affiliate without Cause, (B) by the Participant for Good
Reason (as defined in the Participant’s employment agreement with the Company or
the Affiliate as in effect on the date of such termination), (C) due to the
Participant’s death or (D) by the Company or its Affiliate due to Disability,
the Option shall become immediately vested as of the effective date of such
termination.
 
(b)               If the Participant’s employment with the Company and its
Affiliates terminates prior to the final Vesting Date for any reason other than
as set forth in Section 3(a) hereof, the unvested portion of the Option shall be
cancelled immediately and the Participant shall immediately forfeit any rights
to the Option Shares subject to such unvested portion.
 





--------------------------------------------------------------------------------





4.                  Expiration. 
           
(a)                In no event shall all or any portion of the Option be
exercisable after the tenth annual anniversary of the Date of Grant (the “Option
Period”); provided, that if the Option Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s securities
trading policy (or Company-imposed “blackout period”), the Option Period shall
be automatically extended until the 30th day following the expiration of such
prohibition (but not to the extent any such extension would otherwise violate
Section 409A of the Code).
 
(b)               If, prior to the end of the Option Period, the Participant’s
employment with the Company and all Affiliates is terminated without Cause or by
the Participant for any reason, the Option shall expire on the earlier of the
last day of the Option Period or the date that is 90 days after the date of such
termination; provided, however, that if the Participant’s employment with the
Company or any Affiliate is terminated and the Participant is subsequently
rehired or reengaged by the Company or any Affiliate within 90 days following
such termination and prior to the expiration of the Option, the Participant
shall not be considered to have undergone a termination of employment.  In the
event of a termination described in this subsection (b), the Option shall remain
exercisable by the Participant until its expiration only to the extent the
Option was exercisable at the time of such termination.
 
(c)                If (x) the Participant’s employment is terminated prior to
the end of the Option Period on account of his Disability, (y) the Participant
dies while still in the employ of the Company or an Affiliate or (z) the
Participant dies following a termination described in subsection (b) above but
prior to the expiration of an Option, the Option shall expire on the earlier of
the last day of the Option Period or the date that is one year after the date of
death or termination on account of Disability of the Participant, as
applicable.  In such event, the Option shall remain exercisable by the
Participant or his beneficiary, as applicable, until its expiration only to the
extent the Option was exercisable by the Participant at the time of such event.
 
(d)               If the Participant ceases employment with the Company or any
Affiliates due to a termination for Cause, the Option shall expire on the
earlier of the last day of the Option Period or the date that is 10 days after
the date of such termination.
 
5.                  Method of Exercise and Form of Payment. No Option Shares
shall be delivered pursuant to any exercise of the Option until payment in full
to the Company of the Exercise Price and an amount equal to any U.S. Federal,
state, local and non-U.S. income and employment taxes required to be withheld. 
The Option may be exercised by delivery of written or electronic notice of
exercise to the Company or its designee (including a third party administrator)
in accordance with the terms hereof.  The Exercise Price and all applicable
required withholding taxes shall be payable (i) in cash, check, cash equivalent
and/or in shares of Common Stock valued at the Fair Market Value at the time the
Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company);
provided that such shares of Common Stock are not subject to any pledge or other
security interest; (ii) by such other method as the Committee may permit,
including without limitation:  (A) in other property having a fair market value
equal to the Exercise Price and all applicable required withholding taxes or (B)
if there is a public market for the shares of Common Stock at such time, by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price and all
applicable required withholding taxes; or (C) by means of a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay for the
Exercise Price and all applicable required withholding taxes.  Any fractional
shares of Common Stock shall be settled in cash.
 
6.                  Rights as a Stockholder. The Participant shall not be deemed
for any purpose to be the owner of any shares of Common Stock subject to this
Option unless, until and to the extent that (i) this Option shall have been
exercised pursuant to its terms, (ii) the Company shall have issued and
delivered to the Participant the Option Shares and (iii) the Participant’s name
shall have been entered as a stockholder of record with respect to such Option
Shares on the books of the Company.  The Company shall cause the actions
described in clauses (ii) and (iii) of the preceding sentence to occur promptly
following settlement as contemplated by this Agreement, subject to compliance
with applicable laws.
 
7.                  Compliance with Legal Requirements.
 
(a)                Generally.  The granting and exercising of the Option, and
any other obligations of the Company under this Agreement, shall be subject to
all applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all





--------------------------------------------------------------------------------





applicable provisions of U.S. federal and state securities law and non-U.S.
securities law in exercising his rights under this Agreement. 
 
(b)               Tax Withholding. Any exercise of the Option shall be subject
to the Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the Option or otherwise the amount
of any required withholding taxes in respect of the Option, its exercise or any
payment or transfer of the Option or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes.  The Participant may elect to
satisfy, and the Company may require the Participant to satisfy, in whole or in
part, the tax obligations by withholding shares of Common Stock that would
otherwise be received upon exercise of the Option with a Fair Market Value equal
to such withholding liability.  For exercises of the Option occurring during a
blackout period under the Company’s insider trading policy, the Company shall
arrange for the sale of a number of shares of Common Stock to be delivered to
the Participant to satisfy the applicable withholding obligations. Such shares
of Common Stock shall be sold on behalf of the Participant through the Company’s
transfer agent on the facilities of the NYSE or through the facilities of any
other exchange on which the Common Stock is listed at the time of such sale.
 
8.                  Clawback.  Notwithstanding anything to the contrary
contained herein, the Committee may cancel the Option if the Participant,
without the consent of the Company, has engaged in or engages in activity that
is in conflict with or adverse to the interest of the Company or any Affiliate
while employed by or providing services to the Company or any Affiliate,
including fraud or conduct contributing to any financial restatements or
irregularities, or violates a non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement with the Company or
any Affiliate, as determined by the Committee.  In such event, the Participant
will forfeit any compensation, gain or other value realized thereafter on the
vesting or exercise of the Option, the sale or other transfer of the Option, or
the sale of shares of Common Stock acquired in respect of the Option, and must
promptly repay such amounts to the Company.  If the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Option for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), all as
determined by the Committee, then the Participant shall be required to promptly
repay any such excess amount to the Company.  To the extent required by
applicable law and/or the rules and regulations of the NYSE or other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or if so required pursuant to a written policy adopted by the Company,
the Option shall be subject (including on a retroactive basis) to clawback,
forfeiture or similar requirements (and such requirements shall be deemed
incorporated by reference into this Agreement).
 
9.                  Miscellaneous.
 
(a)                Transferability. The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered (a “Transfer”) by
the Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect.
 
(b)               Waiver. Any right of the Company contained in this Agreement
may be waived in writing by the Committee. No waiver of any right hereunder by
any party shall operate as a waiver of any other right, or as a waiver of the
same right with respect to any subsequent occasion for its exercise, or as a
waiver of any right to damages. No waiver by any party of any breach of this
Agreement shall be held to constitute a waiver of any other breach or a waiver
of the continuation of the same breach.
 
(c)                Section 409A.  The Option is not intended to be subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 9(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the Option or the Option Shares will not be subject to
interest and penalties under Section 409A.
 
(d)               Notices. Any notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual





--------------------------------------------------------------------------------





receipt. Notices shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, to the
attention of the Corporate Secretary at the Company’s principal executive
office.
 
(e)                Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.
 
(f)                No Rights to Employment. Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
 
(g)                Fractional Shares. In lieu of issuing a fraction of a share
of Common Stock resulting from any exercise of the Option or an adjustment of
the Option pursuant to Section 12 of the Plan or otherwise, the Company shall be
entitled to pay to the Participant an amount in cash equal to the Fair Market
Value of such fractional share.
 
(h)               Beneficiary. The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.
 
(i)                 Successors. The terms of this Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns, and
of the Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
 
(j)                 Entire Agreement. This Agreement and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto, except for any changes permitted
without consent under Section 12 or 14 of the Plan.
 
(k)               Governing Law and Venue.  This Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, U.S.A.,
without regard to principles of conflicts of laws thereof, or principles of
conflicts of laws of any other jurisdiction which could cause the application of
the laws of any jurisdiction other than the State of Delaware, U.S.A. 
 
(i)                 Dispute Resolution; Consent to Jurisdiction.  All disputes
between or among any Persons arising out of or in any way connected with the
Plan, this Agreement or the Option shall be solely and finally settled by the
Committee, acting in good faith, the determination of which shall be final.  
Any matters not covered by the preceding sentence shall be solely and finally
settled in accordance with the Plan, and the Participant and the Company consent
to the personal jurisdiction of the United States Federal and state courts
sitting in Wilmington, Delaware as the exclusive jurisdiction with respect to
matters arising out of or related to the enforcement of the Committee’s
determinations and resolution of matters arising out of or related to the
enforcement of the Committee’s determinations and resolutions of matters, if
any, related to the Plan or this Agreement not required to be resolved by the
Committee.  Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.
 
(ii)               Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated (whether based on contract,
tort or any other theory).  Each party hereto (A) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this section. 
 
(l)                 Headings; Gender. The headings of the Sections hereof are
provided for convenience only and are not to serve as a basis for interpretation
or construction, and shall not constitute a part, of this Agreement.  Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.
 





--------------------------------------------------------------------------------





(m)             Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
 
(n)               Electronic Signature and Delivery.  This Agreement may be
accepted by return signature or by electronic confirmation.  By accepting this
Agreement, the Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by U.S. Securities
and Exchange Commission rules (which consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant).
(o)               Electronic Participation in Plan.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.




 






IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.


INTELSAT S.A.
By: /s/ Michelle Bryan
Name: Michelle Bryan
Title: Executive Vice President, General Counsel and Chief Administrative
Officer


Accepted on January 16, 2016
/s/ STEPHEN ROBERT SPENGLER





